Citation Nr: 1002795	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

This appeal was previously before the Board in October 2007, 
October 2008 and March 2009.  The Board remanded the claim in 
October 2007 so that the Veteran could receive corrective 
notice, and the be scheduled for a VA examination, and in 
October 2008 and March 2009 for the scheduling of Board 
hearings.  The case has been returned to the Board for 
further appellate consideration.

The Veteran appeared and testified at a personal hearing in 
June 2007 before a Veterans Law Judge sitting in Louisville, 
Kentucky; however, as the Veterans Law Judge no longer worked 
for the Board prior to a decision on the issue, the Veteran 
was offered the opportunity to present testimony before the 
undersigned Acting Veterans Law Judge.  In September 2009 the 
Veteran consented to an audio hearing before the undersigned 
Acting Veterans Law Judge after technical difficulties made a 
videoconference hearing impossible.  Transcripts of both 
hearings are contained in the record.  Additional evidence 
presented after the record was sent to the Board was 
accompanied by a waiver of original review by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a February 2008 VA examination, two licensed clinical 
psychologists issued an extensive and thorough report in 
which they found the Veteran to be credible and diagnosed him 
as having PTSD secondary to stressors related to service.  
Thus, the matter of corroboration of one or more of the many 
claimed stressors upon which the PTSD diagnosis was rendered 
becomes essentially the determinate factor in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development will ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2009), are met.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009). 

The evidence includes a DD Form 214 that shows that the 
Veteran served from August 1972 to August 1974, and served in 
Korea from February 1973 to March 1974; and that he earned a 
National Defense Service Medal and an Armed Forces 
Expeditionary Medal (Korea), and a Marksman (Rifle) award.

The Veteran has indicated numerous stressors, including: (1) 
during basic training the Veteran discovered the dead 
overdosed bodies of several soldiers; (2) he witnessed a 
racially-fueled fight in a barracks and felt the need to arm 
himself with a broom handle; (3) he was choked and beaten by 
a Drill Instructor who broke up the racially-fueled fight; 
(4) he was arrested and beaten by Georgia police officers 
along with a friend ("Tony"), and the friend was so badly 
beaten he later died; (5) he ran over an old man/several 
people with tanks in Korea; (6) he killed South Korean 
student rioters; (7) he was held at gun-point and had 
prisoners taken from him and 2nd Lieutenant Ryan in Korea; 
(8) he was part of a "black ops" group that participated in 
black market deals with Koreans and other American soldiers 
that caused him to shoot and kill several people and to burn 
down a building with people inside of it.  The Veteran also 
indicated that due to his black market dealings he was almost 
arrested by the South Korean police, but instead was arrested 
by Army military police.  He claims he was then given a full 
board court-martial and sentenced to six years hard labor, 
but that the sentence and the court-martial were merely for 
show, so that the Korean police would think the military had 
taken corrective action toward one of their soldiers.  The 
Veteran's stressors are mostly vague, in that he does not 
supply full names, last names, or dates for many incidents; 
however, there have been insufficient steps to attempt to 
verify some of his stressors.

The claims folder only contains two pages of the Veteran's 
personnel record, as the RO only requested certain pages from 
the personnel file in April 2003.  It does not appear that 
the RO ever requested a search for the full record.  As such 
on remand a request for his full service personnel record, 
and in particular his complete Official Military Personnel 
File, should be made, as it may provide details or 
corroboration regarding some of the Veteran's claimed 
stressors.

In April 2003 the RO requested information from the U.S. Army 
Crime Records Center regarding two stressors-(1) the 
involvement of racial violence in Basic Training and (2) the 
Witnessed death of 100 Koreans in a fire.  The same unit, 
72nd Arm 2nd Infantry Division was noted for both.  The 
limited personnel files in the claims file show that he was 
with D Co 13th bn 4th Bde during Basic Training and with 
HHC1/72dArm2dInfDiv in Korea.  The Veteran included the 
statement the Koreans died in a giant building fire just 
outside Camp Casey in Korea.  The same RO request also noted 
the stressor of the Veteran and his friend "Tony" from 
California being arrested in Georgia when they were stationed 
at Fort Gordon.  The request did not note the Veteran's time 
in country, which was from February 1973 to March 1974. 

In June 2008 the Veteran was afforded a VA PTSD examination, 
and the examiners pointed out a sentence from the RO's August 
2006 Statement of the Case (SOC) which states: "We went out 
to US Army Crime Records Center and were informed on records 
found in support of your allegations of stressors in military 
service."  The examiners were interested in this statement 
and the possible implication that there were somewhere 
relevant Army Crime records pertaining to the Veteran.  
However, it appears as though this is a typographical error, 
as in the next paragraph it states the "US Army Crime 
Records Center did not find any evidence to support the 
stressors," and the September 2003 response from the Army 
Crime Records Center contained in the claims file states that 
no records were found pertaining to the RO's request.  On 
remand the RO/AMC should clarify the August 2006 statement, 
and if there are Army Crime records pertaining to the Veteran 
they should be added to the claims file.

An additional request should also be made to the U.S. Army 
Crime Records Center regarding the incidents of being 
arrested in Georgia (October or November 1972), and being 
court-martialed (roughly around February to April 1974).  
Correct units and dates should be provided.

Though the RO requested verification from the U.S. Army Crime 
Records Center for the racial violence and the numerous death 
of Koreans in a fire, there are other official sources which 
may provide more evidence.  An attempt should be made to 
verify, through official sources (such as the National 
Personnel Records Center (NPRC), the Defense Personnel 
Records Imaging System (DPRIS), or the service department) 
some of the stressors the Veteran has provided more 
information on.  The stressor of Korean prisoners being taken 
from him and 2nd Lieutenant Ryan at gunpoint in Korea may be 
contained in a unit history (HHC1/72dArm2dInfDiv).  A unit 
history may also provide information on the reported fire 
that killed hundreds of Koreans in March or April 1973 near 
Camp Casey.  A unit history may provide evidence of a 
racially fueled fight during basic training (D Co 13th bn 4th 
Bde) in September or October 1972.  Additionally, assuming 
that "Tony" belonged to the same unit as the Veteran when 
he was stationed in Ft. Gordon, a search should be made of 
Morning Reports (CoA3dBnSchBde) for October to December 1972 
regarding the discharge or death of "Tony."  

As the claim is being remanded, the Veteran should be 
provided with an additional PTSD questionnaire and notice of 
the necessity for details, particularly names, dates, and 
places, of his stressors.  The name of the Drill Instructor 
who physically assaulted the Veteran during Basic Training 
would be helpful.  Any additional details given should be 
taken into account during the verification process.  The RO 
should make written findings of unavailability of records or 
the inability to substantiate stressors due to a lack of 
information required to permit research.




Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) are fully complied with and 
satisfied.

2.  The AMC/RO should once again take 
appropriate steps to contact the Veteran 
in order to have him provide further 
information regarding his claimed stressor 
events during service, including his more 
recently identified duty in "black ops," 
his court-martial, and particularly the 
name of the Drill Instructor who 
physically assaulted him in Basic 
Training.  This should include details of 
the reported events such as date and place 
of each incident and circumstance 
surrounding the stressor.  Once again, the 
Veteran should be informed that he may 
provide other evidence to verify any 
stressor.  If the Veteran fails to 
respond, this should be noted for the 
record.

3.  The AMC/RO should request the 
Veteran's full service personnel records, 
specifically his complete Official 
Military Personnel File, from official 
sources. 

4.  The AMC/RO should order research of 
unit histories for verification of 
reported in-service stressful events of :

(a):  Korean prisoners being taken from 
him and 2nd Lieutenant Ryan at gunpoint in 
Korea (HHC1/72dArm2dInfDiv)

(b):  A structure fire near Camp Casey in 
March or April 1973 that killed hundreds 
of Koreans (HHC1/72dArm2dInfDiv)

(c):  A racially fueled fight in a 
barracks during basic training in 
September or October 1972 at Fort Knox (D 
Co 13th bn 4th Bde), and

(d):  a search should be made of Morning 
Reports for October to December 1972 
regarding the discharge or death of 
"Tony" (CoA3dBnSchBde).

To the extent practicable, research should 
include Unit History and Lessons Learned 
of the units contained in the Veteran's 
personnel record for the specified 
periods.

If any such research is rendered 
impractical by contradictions between 
information in the Veteran's complete 
Official Military Personnel File and the 
dates, times, units and places of his 
claimed stressors, the AMC/RO should 
provide a written determination as to its 
findings in this regard.

5.  	(a) The AMC/RO should contact the 
U.S. Army Crime Records Center and request 
information regarding the arrest of the 
Veteran in Augusta, Georgia, in October to 
December 1972 while he was stationed at 
Fort Gordon, and for information regarding 
a court-martial staged in Korea in 
February to April 1974. 

    (b) The AMC/RO should then clarify that 
part of the August 2006 Statement of the 
Case (SOC) which states: "We went out to 
US Army Crime Records Center and were 
informed on records found in support of 
your allegations of stressors in military 
service."  

6.  The AMC/RO should make written 
findings of unavailability of records, or 
the inability to substantiate stressors 
due to a lack of information required to 
permit research, if any, and such findings 
should be contained in the claims file.

7.  Following completion of the above, 
review the evidence and determine whether 
the Veteran's claim may be granted.  If 
not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case, and should be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

